IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


O.B.,                                        : No. 73 WAL 2019
                                             :
                      Respondent             :
               v.                            : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
 C.B.,                                       :
                                             :
                      Petitioner


                                       ORDER



PER CURIAM

         AND NOW, this 3rd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.